DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered.
This Office Action is also in response to applicant’s amendment filed on January 8, 2021 that has been entered into the file.  
By this amendment, the applicant has amended claim 1.  
Claims 1-13 remain pending in this application.  
The applicant is respectfully noted that the proposed amendments specification filed on September 22, 2020 and January 8, 2021 are denied for entry.  

Claim Objections
Claims 1-13 are objected to because of the following informalities:  
Claim 1 has been amended to include the phrase “a single film or layer that can be folded” that is confusing and indefinite since it is not clear if the phrase follows the conditional phrase “can be” is or is not part of the limitations of the claim that are sought for patent.  In light folded configuration”, the phrase should be better versed as “a single film or layer is to be folded”.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 8 of U.S. Patent No. 10,175,478. Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach an apparatus that is comprised of first diffractive element and a second diffractive element are arranged in a folded configuration over the transmissive substrate that the first and second diffractive elements in the folded configuration on opposite sides of the transmissive substrate.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  of the prior references considered, none has disclosed an apparatus for generating stereoscopic images wherein the apparatus is comprised of an in-coupling optical device to receive input light beams, a single film or layer is to be folded, a first diffractive element in the apparatus to propagate and deflect a propagation direction of a first portion of the input light beams from the second diffractive element, the first diffractive element fabricated on the single film or layer and having a first orientation and an eyepiece comprising a transmissive substrate to propagate a second portion of the input light beams through the second diffractive element fabricated on the single film or layer and having a second orientation different from the first orientation to produce stereoscopic image on one or more focal planes to an observer, wherein the single film or layer comprising the first diffractive element and the second diffractive element are arranged in a folded configuration over the transmissive substrate to be integrated with the transmissive substrate that in the folded configuration the first diffractive element and second diffractive element of the single film or layer positioned on opposite sides of the transmissive substrate, as recited claim 1.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872